Citation Nr: 1201567	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987, and from August 2004 to July 2005.  At his July 2010 hearing before the undersigned he reported that he returned to active duty in January 2010.  Hence, should service connection be granted any award of compensation would be subject to the laws and regulations governing individuals who are currently serving on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared before the undersigned Veteran's Law Judge at a Board Hearing  in Washington, D.C. in July 2010.  A transcript of that hearing is of record.

The issue on appeal was remanded by the Board in November 2010, regrettably, additional development is still required and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2010 Remand, the Board instructed the RO to secure any and all pertinent records to include any service medical records showing audiological studies prepared in connection with the appellant's return to active duty in January 2010.  In a correspondence received in September 2011, the Veteran noted that he was recalled to active duty in January 2010 and that he had orders through June 30, 2011.  The Veteran included forms demonstrating the receipt of training pay for 271 days of service in 2010 and 273 days of service in 2011 in the Army Reserves.  

In October 2011, the AMC prepared a memorandum of unavailability noting that, the Veteran's records were requested in January 2011 from the Record Management Center, and that they received a response stating that all available records had been transferred to the AMC.  The AMC concluded that all efforts to obtain the requested information had been exhausted and that further attempts to obtain such records were futile.  Yet, the evidence suggests that in January 2011, the appellant remained on active duty.  As such, it is doubtful that his service treatment records from his final term of active duty would have been transferred by January 2011 to the Records Management Center.

As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  In this case, in accordance with the duty to assist, the Board finds that additional efforts should be made to obtain the Veteran's most recent Army Reserve treatment records.  Specifically, the AMC/RO should contact the  U.S. Army Human Resources Command and ask the facility to provide copies of the service treatment records from the Veteran's most recent period of service dating through June 30, 2011.  If no response is received from the U.S. Army Human Resources, the AMC should contact that facility at 1-888-ARMYHRC (1-888-276-9472) and/or askhrc.army@us.army.mil.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records dating from January 2010 to June 30, 2011, which have been identified but not previously secured for inclusion in the claims file.  

The AMC/RO must contact the Veteran in order to determine the dates of his most recent active duty service.

Thereafter, the AMC/RO must contact the U.S. Army Human Resources Command and ask that facility to provide copies of the service treatment records from the Veteran's most recent periods of service.  If no response is received from the U.S. Army Human Resources, the AMC must contact that facility at 1-888-ARMYHRC (1-888-276-9472) and/or askhrc.army@us.army.mil.  The AMC must continue to request these records from this facility and any and all additional facilities, to include the Records Management Center and the National Personnel Records Center in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2011).

All attempts to secure this evidence must be documented in the claims file.  

If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this regard, the Veteran should specifically understand that under 38 C.F.R. § 3.385 (2011), impaired hearing will be considered a disability only if there is clinical evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


